Citation Nr: 1129279	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for residuals of traumatic brain injury, claimed as vertigo, nausea and amnesia.

3.  Entitlement to service connection for duodenal ulcer with subsequent repair, to include as secondary to service-connected hepatitis with gastrointestinal disturbance.

4.  Entitlement to service connection for dumping syndrome, also claimed as digestive problems, to include as secondary to service-connected hepatitis with gastrointestinal disturbance.  

5.  Entitlement to a compensable rating for hepatitis with gastrointestinal disturbance.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, M.H. and J.H.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in St. Paul, Minnesota, which continued a noncompensable rating for hepatitis with gastrointestinal disturbance and denied service connection for diabetes mellitus, type 2; residuals of traumatic brain injury; duodenal ulcer; and dumping syndrome.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2011 videoconference hearing.  A transcript of the hearing has been associated with the file.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for hepatitis with gastrointestinal disturbance is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran has withdrawn his appeal seeking service connection for diabetes mellitus, type 2; residuals of traumatic brain injury; duodenal ulcer; and dumping syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the issues of entitlement to service connection for diabetes mellitus, type 2; residuals of traumatic brain injury; duodenal ulcer; and dumping syndrome by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his June 2011 hearing before the undersigned VLJ, the Veteran's representative indicated that the issues of service connection for diabetes mellitus, type 2; residuals of traumatic brain injury; duodenal ulcer; and dumping syndrome were being withdrawn.  That statement has been reduced to writing by transcription.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

As of June 2011, the Board had not yet issued a final decision on these service connection issues.  Therefore, the Veteran's withdrawal of these issues is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011).

Because the Veteran has clearly expressed his desire to terminate his appeal for these service connection benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on this portion of his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied for the issues of entitlement to service connection for diabetes mellitus, type 2; residuals of traumatic brain injury; duodenal ulcer; and dumping syndrome.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate, and the Veteran's appeal as to these issues should be dismissed.  38 U.S.C.A. § 7105(d).  


ORDER

The claims for service connection for diabetes mellitus, type 2; residuals of traumatic brain injury; duodenal ulcer; and dumping syndrome are dismissed.


REMAND

The Board must remand the Veteran's compensable rating claim for a VA examination, to include a medical opinion, prior to resolving the issue.

The Board notes that the Veteran had originally received a 10 percent disability rating for his hepatitis with gastrointestinal disturbance.  In granting service connection, the RO characterized the disability as mild infectious hepatitis with mild gastrointestinal disturbance.  The December 1950 rating decision states that the tenderness of the stomach and abdominal complications (including vomiting and gas) are a usual and probable residual of the infectious hepatitis.  

VA continued the Veteran's rating twice during the 1950's.  However, this rating was reduced in 1961 following a VA examination in which the Veteran reported no gastrointestinal symptoms.  Subsequent private medical records dated more than a decade later in the 1970's show that the Veteran developed the ulcer, dumping syndrome, hypoglycemia and diabetes mellitus, type 2.

According to these private medical records, the Veteran developed a duodenal ulcer, underwent a vagotomy and pyloroplasty in 1975, but continued to have difficulty.  A January 1977 treatment note indicates that the Veteran had developed possible hypoglycemia and had continuing problems relating to the ulcer surgery, namely dumping syndrome.  The Veteran had a restricted diet at that time to help relieve gastric distress, such as nausea and diarrhea.  Weight loss related to his gastric problems was noted at that time.  The Veteran's records continue to report similar problems into the 1980's.  In February 1987, the Veteran was noted to have nephritis and hepatitis due to a strong reaction to a medication, Clinoril.  The Veteran was taken off that medication, and there is no further entry regarding active hepatitis.  The Veteran has continued controlled diets for his dumping syndrome.  The Veteran's hypoglycemia became diabetes mellitus, type 2 in the 1990's.  The Veteran developed pseudogout and polyarthritis in the late 1990's.  The pseudogout, which may be Lyme disease, was also responsible for malaise, fatigue, weight loss and anorexia in 2005.  In essence, the Veteran has been on restricted diets with complaints of weight loss, fatigue and malaise for over thirty years.  

As noted in the Introduction, the Veteran is not presently service-connected for the duodenal ulcer, dumping syndrome or diabetes mellitus, type 2.  The Veteran is also not service-connected for polyarthritis, pseudogout or Lyme disease.  

At the June 2011 hearing before the undersigned VLJ, the Veteran, his spouse, and daughter testified that the Veteran has daily fatigue that requires him to rest for several hours at a time.  The Veteran's diet has been restricted so as to prevent distress after eating.  The Veteran can no longer consume spicy and fatty foods.  The Veteran reported that he had stomach pain, headaches, weakness and disorientation sometimes and described worsening symptoms when bending over or exerting himself for more than half an hour.  The Veteran also testified that he had been underweight for decades, but had gained and maintained weight after being diagnosed with diabetes mellitus, type 2.  The Veteran's spouse and daughter confirmed his report.  

The Board notes that the Veteran has reported hepatitis during service on numerous occasions.  In 2006, the Veteran was seen by an infectious disease specialist.  The specialist indicated that the Veteran's hepatitis was most likely food-borne and therefore likely hepatitis A.  The specialist did not indicate that the Veteran's hepatitis continued to be active.  

The Veteran was seen for an August 2010 VA examination.  The doctor at that examination indicated that hepatitis A infections are limited, lasting a few weeks before being defeated by the immune system.  Thereafter, the patient would be immune from further hepatitis A infection.  The examiner at that time did not attribute any of the Veteran's symptoms to the hepatitis infection during service, but instead stated that hepatitis A does not cause long term complications.  In particular, he stated that it does not cause gastrointestinal symptoms in general, gastric or duodenal ulcers, or dumping syndrome.  There was no medically plausible connection between the Veteran's remote history of hepatitis A and his current GI symptoms.  

Another VA medical opinion was obtained while the case was pending at the RO.  A May 2010 VA examination report indicated that hepatitis A did cause upper and lower GI symptoms and that the hepatitis could cause an ulcer and dumping syndrome.  The RO denied service connection for the ulcer and dumping syndrome, and the Veteran has withdrawn his appeal as to those issues.  The Board may not reach those issues.  Without resolving the question of whether the hepatitis caused his other gastrointestinal disorders, the Board notes that the examiner did not indicate that the present symptoms were the result of the hepatitis disability.

Initially, the Board recognizes that it is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and those symptoms related to a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet.App. 181, 182 (1998).  The rating must, however, be based on the symptoms attributable to the service-connected disability alone if possible.  If not, the rating will be based on all symptoms that may be attributable to the service-connected disability, giving the benefit of the doubt to the Veteran.  Id.  The Board considers the August 2010 VA examination opinion inadequate because the Veteran had the hepatitis infection during service and had long term gastrointestinal disturbance thereafter, which the opinion states is not possible.  As the recorded facts of the Veteran's case do not comport with the August 2010 opinion, the Board remands for clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gastrointestinal examination.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review.  All necessary studies and tests must be conducted.  The examiners are then specifically requested to:

(a) Identify all currently diagnosed gastrointestinal disabilities; and 

(b) To the extent possible, distinguish between the gastrointestinal symptoms associated with the Veteran's service-connected hepatitis with gastrointestinal disturbance versus those gastrointestinal symptoms related to any nonservice-connected gastrointestinal disabilities shown on examination, including any duodenal ulcer; diabetes mellitus, type 2; and dumping syndrome.  In answering this question, the examiner should address whether a bout of hepatitis, as described above, can result in long term gastrointestinal complications.  

Complete rationale should be provided for all opinions provided and conclusions reached.  
2.  Then, the RO should readjudicate the compensable rating claim remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


